YETKA, Justice
(dissenting).
I dissent because the effect of the majority decision is to weaken further the family unit and the ties between children and their parents. It also extends the theory that a powerful state government is the only cure-all for all the problems of society.
I fully agree that if a child shows evidence of sexual abuse, that child should be interviewed by state and welfare authorities, but where the evidence points to someone other than in the family unit, the parents should be so notified. If preliminary evidence points to the parents as possible perpetrators, then, and only then, the interview should be allowed to take place in the absence of the parents. If the evidence points to no one in particular as the possible perpetrator, then the parents must be notified before the interview. Who has a greater right or a greater interest to be there? The argument is made that the perpetrator might be the parent and, for that reason, the parents should be excluded. The perpetrator also might be someone else — an acquaintance, a school employee or even a social worker or a policeman. What evidence is there that the parents only should be suspect and not someone in one of these other categories? Moreover, if the interview with the policeman and the social worker does raise a suspicion against one or both of the parents, I submit that, thereafter, that family will be watched closely and the facts ultimately will come to light. What are the consequences if the parents are not present? To have a 7-year-old girl brought into the presence of a policeman carrying firearms and a social worker interviewing her about intimate family life can have a very traumatic effect on that child. In my opinion, that effect can only be mitigated by the parents’ presence to reassure that child. We extend greater protection to defendants charged with heinous crimes of murder and rape than the majority is willing to extend to a 7-year-old child in this case.
Moreover, I reject the theory that either a policeman or a social worker or the two of them in combination has a greater ability than a parent to glean the truth from the child’s testimony. I also have doubts that enough experts exist in outstate Minnesota to provide the type of expertise needed in this type of interview absent the parents. True, there are a lot of poor parents out there today, but I submit that, hopefully, there are still far more good, decent parents who still want to bring their children up in a wholesome, healthy environment and who would be very helpful in arriving at the facts.
Children should be taught to respect their parents, and the school, police and public officials should be encouraged to strengthen the bonds between children and parents, not weaken them. For these rea*697sons, I dissent and I would affirm the court of appeals which, in my opinion, arrived at a very reasonable and sensible compromise on how to handle interviews of these children under these very difficult circumstances.